 In the Matterof THE AMERICAN THREAD COMPANYandTEXTILEWORKERS UNION OF AMERICACase No. 10-CA-115.-Decided June 28,1949DECISIONANDORDEROn November 30, 1948, Trial Examiner Howard Myers issued his.Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dismissedwith respect to such allegations.Thereafter, the Union and theGeneral Counsel filed exceptions to the Intermediate Report and,supporting briefs ; the Respondent filed a reply brief.The Board 1 has reviewed the rulings of the Trial Examiner at the.hearing and finds that no prejudicial error was committed.TheBoard has considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, TheAmerican Thread Company, Tallapoosa, Georgia, and its officers,agents, succe9sors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of TatcoCouncil, or with the formation or administration of any labor organ-1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with this proceeding to a three-member panel [Members Reynolds, Murdock, and Gray].84 N. L R. B, No. 70.593 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDization of its employees, and from contributing financial or othersupport to Tatco Council ;(b)Recognizing Tatco Council as the representative of any of itsemployees for the purpose of dealing with the Respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment; .(c) Interrogating their employees concerning their union affilia-tions, activities, or sympathies, 'Or in any other manner interfering with,restraining, or coercing their employees in the exercise of the right toself-organization, to form labor organizations, to join or assist TextileWorkers Union of America or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any and allof such activities except to the extent that such right may be affectedby' an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a)Withdraw and withhold all recognition from Tatco Councilas the representative of any of its employees for the purpose of deal-ing with the Respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment,and completely disestablish Tatco Council as such representative;(b)Post at its plant in Tallapoosa, Georgia, notice attached heretoand marked "Appendix A." 2 Copies of said notice, to be furnishedby the Regional Director of the Tenth Region, shall, after being dulysigned by the Respondent, be posted by it immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material;(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent discriminated againstany of its employees in violation of Section 8 (a) (3) of the Act.2 In the event this order Is enforced by decree of a United States Court of Appeals thereshall be inserted before the words, "A DECISION AND ORDER," the words, "A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." THE AMERICAN THREAD COMPANY- `595APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH TATCO COUNCIL as the representativeof any of our employees for the purpose of dealing with us con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and we will notrecognize it or any successor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation oradministration of any labor organization or contribute financialor other support to it.WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies; or in any manner interferewith, restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to join or assistTEXTILE WORKERS UNION OF AMERICA, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any and all of such activities except to the extent'that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor RelationsAct.THE AMERICAN THREAD COMPANY,Employer.By -------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTCharles M. Paschal, Jr., Esq.,for the General Counsel.Messrs.Frank A. Constangy, Le Gare Davis,andDonald B. Howe,of Atlanta,Ga , for the Respondent.Messrs. Ross GrochongandG. R. Jonnard,of Atlanta, Ga., for the Union.STATEMENT. OF THE CASEUpon a fourth amended charge duly filed on May 18, 1948, by Textile WorkersUnion of America,affiliated with the Congress of Industrial Organizations, herein 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalledthe Union, the General Counsel of the' National Labor Relations Board,herein called respectively, the General Counsel and the Board, by the RegionalDirector for the Tenth Region (Atlanta, Georgia), issued his complaint againstThe American Thread Company, herein called the Respondent, alleging that theRespondenthad engaged in, and is engaging in, unfair labor practices affectingcommerce, within themeaning ofSection 8 (a) (1), (2), and (3) and Section'2'(6) and (7) of the National Labor Relations Act, as amended, (Public Law 101,80th Congress, Chapter 120, First Session), herein called the Act.Copies of thecomplaint, the fourth amended charge, and notice of hearing thereon were dulyserved upon the Respondent and the Union.With respect to the unfair labor practices, the complaint, in substance, allegedthat the Respondent (1) discriminatorily discharged Eunice V. Arnold and GladysMoore on or about December 31, 1947, J P. Abercrombie on or about January 1,1948, and Rufus G. Mulkey on or about May 15, 1948, and thereafter refused toreinstate them, or any of them; (2) discriminatorily assigned and transferredto more arduous and less desirable work, at reduced pay, Grover Jordan ; (3) onor about February 1945, initiated, formed, sponsored, and promoted'ratco Council,in violation of Section 8 (a) (2) of the Act, and since that date, assisted, dom-inated, and contributed to its support; and (4) since October 1, 1947, throughcertain named officers, agents, and employees, by various stated means inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.The Respondent duly filed an answer admitting certain factualallegations ofthe complaint with respect to its corporate structureand operations but denyingthe commission of the alleged unfair labor practices.Pursuant to notice, a hearing was held in Buchanan, Georgia, on October 26,27, 28, and 29, 1948, before Howard Myers, the undersignedTrial Examiner.The General Counsel and the Respondent were represented by counsel, theUnions by representatives.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issues was affordedall parties.At the conclusion of the General Counsel's case-in-chief, the mo-tions of the counsel for the Respondent to dismiss the complaintas to EuniceArnold, Gladys Moore, and Grover Jordon were granted. The undersignedalso granted the motions of counsel for the Respondent to strike all testimonyappearing in the transcript of hearing with respect to the statements andactivities of Robert Bell, Elzie Teal, Harvey Chaney, and Marie Kilgore.Themotions of the Respondent's counsel to strike the testimony of S. A. Denmanand Nell Knight Sloman was also granted. Certain other motions of the Re-spondent's counsel were denied.At the conclusion of the taking of evidencecounsel for the Respondent renewed his motion to dismiss the complaint as toAbercrombie and Mulkey and also moved to dismiss the complaintin its en-tirety for lack of proof.Decisions thereon were reserved.The motions aredisposed of as hereinafter found.The General Counsel's motion toconformthe pleadings to the proof was granted without objection.The parties waived their right to argue orally before the undersigned.Theywere then informed that they might file briefs and/or proposed findings of factand conclusions of law with the undersigned on or before November 13, 1948.Upon application to the Chief Trial Examiner, the time to file brief and pro-posed findings of fact and conclusions of law was extended to November 19,1948.A brief has been received from counsel for the Respondent and has beenduly considered by the undersigned. THE AMERICAN THREAD COMPANY597Upon the entire record-in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe American Thread Company, a New Jersey corporation, has its principaloffice and place of business at Tallapoosa, Georgia, where it is engaged, andwhere it has been engaged during all times material herein, in the manufacture,sale, and distribution of cotton threads and combed cotton yarns.The Respond-ent also operates other plants in the States of Georgia, North Carolina, SouthCarolina, Massachusetts, and Connecticut.In the course and conduct of its business operations at its Tallapoosa plant,the only plant involved in this proceeding, during the year ending July 1, 1948,which period is representative of all times material herein, the Respondent pur-chased raw materials valued in excess of $250,000, approximately 50 percent ofwhich was purchased at points located outside the State of Georgia and shippedfrom those points to the Tallapoosa plant.During the same period, the Re-spondent manufactured and sold products valued in excess of $400,000, ap-proximately 75 percent of which was sold and shipped to customers located out-side the State of Georgia.The undersigned finds that the Respondent at its Tallapoosa, Georgia, plant isengaged in commerce, within the meaning of the Act.II. THE ORGANIZATIONS INVOLVED-TextileWorkers Union of America, affiliated with the Congressof IndustrialOrganizations, and Tatco Council, unaffiliated, are labor organizationsadmittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionMrs. Edna Martin and Mr. G. R. Jonnard, two organizers of the Union, cameto Tallapoosa, Georgia, in October 1947, for the purpose of organizing the em-ployees of the Respondent's plant.The campaign which the Union initiatedwas favorably received by some of the employees ; others were violently opposedto it.Likewise some of the supervisors expressed no opinion with respect totheir sympathies for or against the Union while other supervisors openly showedtheir dislike for the Union.Thus, J. P. Abercrombie testified without con-tradiction, and the undersigned finds, that he joined the Union soon after theadvent of the Union in Tallapoosa; that he had worn his union pin in a con-spicuous spot on his clothing while at work ; that one day Overseer MonroeBrooks, admittedly 'a supervisor within the meaning of the Act, asked him whatthe pin was ; that he replied a pin of the Union ; that Brooks then asked whetherhe was "working for that outfit" ; and that when he stated he was working forthe Respondent and not for the Union, Brooks said, "you had better get thatdamn thing off of there."Employee Earline C. Rochester testified without contradiction, and the under-signed finds, that in February 1948, Brooks called her to his office and asked her,among other things, whether she had signed a union membership application 598DECISIONS OF:'NATIONAL'LABOR RELATIONS BOARDcard ; that she replied in the negative;and that Brooks then told her not to signone because the Union was not any good. Rochester further testified,and theundersigned finds that in May 1948, she had the following conversation withBrooks:.. . he (Brooks)says, "Has Mulkey been bothering you about the Union,talking to you about it?"I says, "No."He says, "Has he ever?"I says, "Yes,but not in the plant."And he says,"Would you do me a favor?"And I told him I would if I could.He said, "Would you sign a Union card and swear that `Doe' Mulkeygot you to sign it in the plant?"And I said, "No, that's dirty," and I wouldn't do it, and he says, "The Unionis dirty, too,and we don'twant it here,"and he says,"We can't find any-thing else to fire him for because he keeps his job up," and then he said forme not to tell anybody about it because if I told it,they would probablysend him to the chain gang.Rochester refused to sign the card.Employee Lurlene Williams testified,without contradiction,and the under-signed finds,that in February 1948, Overseer Gordon asked her if anyone hadbeen "bothering"her to join the Union;that she replied in the negative ; andthat then Gordon advised her not to join because to do so might get her intotrouble.Williams also testified,and the undersigned finds, that in February1948, Overseer George asked her whether she was for or against the Union.Former employee Ernest Kitties testified without contradiction,and the under-signed finds,that in February 1948, he was riding in an automobile with someunion organizers,and some time later he had the following conversation withBrooks:So after he (Brooks)told me that he wanted to have a man to man talkwith me, I told him "Just go ahead," I was listening.And he says, "You are running around with the wrong bunch." He says,"I hate to see you get mixed up with this thing."He says,"If you will turn the other way,"he says, "I will see that youget paid for four hours a day that Mr. McGill sent you back home."I told him that I thought Mr.McGill ought to come to me and tell me hisreason for sending me back home.I,That was all he said, and he said if I would turn,that he believed hehad that authority,that he could pay me for the four hours for the dayMr. McGill sent me back home.Kitties further testified that, and the undersigned finds, upon doctor's orders', hequit the Respondent's employ for some months early in 1948;that when hebecame well enough to return to work he applied to Brooks for reinstatement :that Brooks told him to return at a later date because there was no job available ;that he returned to the plant several times seeking a job;that upon the lastoccasion,Brooks said that before he could be reinstated he would have to forsakethe Union and get "on their side ;" and that he made no reply to that statementand therefore was not reinstated.Other witnesses testified to certain conversations they had with Brooks. Itwould serve no useful purpose to set out at length the testimony of these wit- THE. AMERICAN THREAD' COMPANY599nesses since the statements attributed by .these witnesses to Brooksare similarin nature as the testimony discussed immediately above.The testimony ofthese witnesses, like the testimony of the above, named witnesses, clearly indi-cates, and the undersigned finds, that Brooks' statements are violative of the Act.The undersigned further finds that by,the aforesaid statements of Brooks, George,and Gordon, the Respondent interfered with,, restrained, and coerced the em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.Allen J. Abercrombie testified as a witness for the General Counsel as followsregarding a conversation he had with Plant Superintendent Homer McGill in thelatter pait of October or early in November 1947:He (McGill) says, "Allen", he says, "I have been gone the last week and,"lie says, "since I have come back I have heerd some bad news on you." Hesays, "I have heered that you wasn't satisfied with your job."I said, "Well, ever who told you that, told you wrong."I said, "I amwell satisfied with my job.Never worked for a better company since I havebeen textilin'."Q.What did he say then, Mr. Abercrombie?A.Well, he say, "What are you displeased about, then?"And, I said, "Well, there is three or four 'different things. that I am notpleased about.".I said, "Iam first not pleased about the way you done myboy, and," I said, "the second thing," I says, "I am not pleased with the wayyou talked about [me] when I was shift foreman since you have taken meoff." I said, "I just found out about that yesterday."Q. Just go right on and tell us what he said to you and what you, said tohim, Mr. Abercrombie.A.He said, "You know Doe Downey is our doctor, and," he says, "wehave got to do what he saysdo," and he says,"Doc Downeysaidyour boywasn't able to work."I said, "I have showed you two doctors' certificates that he was ableto work."Q- And whatdid he say next?A. You mean what did he say?Q. Yes, sir.A Well, we kept on talking, and he says, "Well," says, "you ought tojust go ahead and 'forget about this Unionbusiness."He says, "Me andyou belong to the same lodge and we oughtn't to work against one another."Q And what did you say, sir?A.Well, I told him that I would-to drop my part of it, if lie wanted totreat me right, and would treat me right, I would drop my part of it.Q. And what did he say about that, sir?A. He says, "Well," says, "What do you think about Mulkey and `Doe'Kitties?"Trial Examiner MYEUs. "Doe" who?Mr. PASCHAL. "Doe" (spelling) K-i-t-t-l-e-s?A. I told him I didn't think they wouldbe changed.Q. (By Mr. Paschal.) What did he say after that?A. He said "'Doe' Kittles had better change-"Imean,"'Doe' Mulkeyhad better change."Trial Examiner MYExs. Change what? Did he say change what?The WITNESS. He said he had better change over.--Q. (By Mr. Paschal.) Change over from what, Mr.-A.We were speaking of the Union. 600DECISIONSOF -NATIONALLABOR RELATIONS BOARDQ. Did he say why Mulkey had better change over?A. Yes.Q.What did he say, sir?A. He said if Mulkey didn't change over,that there would be a mob comingin and tote him out the gate.He said that there was a bunch up therewanted to catch us in town that morning when we was riding around organ-izing and if we didn't turn over,why, it would be too bad for us.On cross-examination,Abercrombie admitted that he was quite perturbed withthe Respondent,for not putting his son back to work despite the fact that theRespondent's doctor advised not to do so.Abercrombie also admitted that hisdemotion from foreman to fixer also made him angry at McGill and the Respond-ent.McGill testified that he never discussed the Union,or unionism in generalwith any employee,that when any employee approached him and attempted todiscuss those subjects with him he would decline to do so and would inform the'employee that he was at liberty to join or not to join any union.McGill wasa forthright and honest witness.He did make,as more fully discussed below,certain anti-union statements but those statements do not reflect any antipathyon the part of the Respondent for the charging Union. In fact, for the pastseveral years the Respondent has had a collective bargaining contract with thecharging Union covering the employees at its Dalton plant.Abercrombie's ad-mittedly resentment of the Respondent and of McGill,in particular, coupledwith the fact that his testimony is replete with self-contradictory and confusingstatements leads the undersigned to find that his testimony regarding the abovequoted conversation with McGill,to be without credence.Dicie Little testified that during a conversation she had with McGill, sometimein January 1948, the latter ended the conversation by stating,"The ones thatare sticking with us, we are going to take care of them, but the ones that's joiningthese organizations, we don't care anything about them."The undersigned hasread and reread many times the portion of Little's testimony from which theabove quotation was taken and it seems incredible to him that McGill wouldend the conversation he had with Little with that statement.Up to that point,nothing in the conversation referred to unions or unionization.Little is a neiceof Grover Jordan, one of the original complainants in this matter and the under-signed is convinced,and finds, that Little added the alleged anti-union statementto McGill's remarks in order to strengthen her uncle's weak case.'By this findingthe undersigned does not impute to the Union or to the General Counsel anyknowledge of, or participation in, Little's improper conduct; the guilt for whichis charged to her entirely.Regarding a regular meeting of the Tatco Council held in February 1948,Little testified as follows regarding certain statements made thereat by McGill :Well,Mr. McGill told that we were fixing to let something come in downthere that would tear up our playhouse.We had a good thing down thereand he didn't want us to let any outside influences come in and tear up ourmill.He said that they were going to build more and would build another millif the people would cooperate with them.He said this stuff that was started around was pure Communism.Hesaid it came out of Russia ; and he said that the ones that started this wasjust some big, pot-bellied Yankee with a cigar in his mouth.He said they'The allegations of the complaint with respect to Jordan were dismissed at the conclusionof the General Counsel's case-in-chief. THE AMERICAN THREAD COMPANY601wanted to leave all the money up north.He said they didn't want to leaveit in Tallapoosa ; they wanted to carry it up north.And he said we would pay dues in that office, down there, and if we gotjust one day's work, the dues would come out just the same.He said if we got it, we would work in the same spinning alley with negroes.We would use the same bathroom as a negro.And he said at one time the leader of one of these Unions had gone toRussia and conferred with Stalin and-I don't know-I don't know thathe said anything else, or not.Oh, yes ; he said that they moved the machinery out of a mill at Carroll-ton on account of this, and he said it could happen to that one down there.******He said that he knew that he was going to be run off. He said, "I knowI am going to be run off but," he said, "you people will stay here."He said,"This is your home, where most of you were born and raised, and," he said,"I know that most all of you want to stay here and I want to see that youhave the best.That you don't want anything to come in here and tear upwhat you have built up."Regarding the remarks McGill made at this meeting, Maud Jordan testifiedas a witness for the General Counsel as follows :He (McGill) said they had a union-he never did say union; he said "thisoutside influence trying to come in."He never did call union.He said ifit came in, that the Company wouldn't be the same, and he also said that ifit came in we would be working side by side with negroes and sharing thesame rest room with them, and said they wasn't for us. They just wantedour money and it would come out through the office, the dues would comeout through the office, and it would benefit a big-bellied Yankee with a cigarin his mouth.Gladys Edwards' version, the only other witness who testified regarding Mc-Gill's remarks at that meeting, is substantially the same as Jordon's, except thatEdwards testified that McGill also said, "He wouldn't work under no union."The undersigned finds that Jordan's version of what transpired at the afore-said meeting of the Tatco Council to be substantially in accord with the facts.Little's testimony, as found above, is, in the opinion of the undersigned, to beunworthy of belief.Edwards' statement that McGill stated he would not work"under" a union is unreconcilable with the testimony of Jordon, a very honestand straightforward witness, that McGill did not mention "Union" but only re-ferred to "outside influence."McGill, furthermore, denied mentioning or dis-cussing the Union at any Tatco Council meetingMoreover, as found above, theRespondent has had, for the past several years, a collective bargaining contractcovering the employees at its Dalton, Georgia, plant with the very union thathas been attempting to organize the Tallapoosa plant and therefore it is not con-ceivable, at least not to the undersigned, that the Respondent would close theTallapoosa plant if the Union successfully organized the employees there.Thisis especially true since Mr. J. R. Jolly, the Respondent's managing superintendentand McGill's immediate superior, has his headquarters at the Dalton plant andparticipated in the negotiations which lead to the execution of the said contract.Accepting, as substantially in accord with the facts, Jordon's version of whatMcGill said at the aforesaid Council meeting, McGill's remarks, although anti-union, are not violative of the Act.Under the Act, mere words ascribable to anemployer do not constitute unlawful interference with the legal rights of the 602DECISIONSOF NATIONALLABOR RELAPIONS BOARDemployees unless the words amount either to an actual threat of economic punish-ment for engaging in collective activities,or,when interpreted in the light ofother proven facts, to an implied threat of the same character;hence the dis-cussion of facts and arguments,or the expression of opinions,preferences, ordislikes on the subject of labor relations,do not violate the Act.There is some credible evidence in the record that employee Beatrice Archercirculated in the plant an anti-union petition and obtained signatures of variousemployees to the petition.Since there is no evidence whatsoever that the Re-spondent instigated,prepared,or permitted the circulation of the petition orthat it had any knowledge of the existence thereof, the undersigned finds that thesaid activities of Archer,a non-supervisory employee,can not be chargeable tothe Respondent. .The General Counsel introduced credible evidence upon which the undersignedfinds thatWyatt Daviskept under surveillance union members,organizers, meet-ings, and meeting places.Davis denied that he had spied upon union members orhad kept under surveillance their activities or that he had followed any unionmembers or organizers.It could not have been mere coincidence that each timethe union organizers conferred that Davis"just happened along."The incidentswere too many and the times and places too far apart to be mere chance thatDavis happened to be there. Davis impressed the undersigned to be a meddler,whose activities,some day, might be brought to the Respondent'sdoorsteps.However, the General Counsel failed to introduce any clear or satisfactory evi-dence connecting the Respondent with Davis' activities.Davis is, and alwayshas been, a non-supervisory employee and there is no credible evidence in therecord showing that he was, instructed by any responsible official of the Re-spondent to-engage in 'the surveillance in which it has been found be engagedNor is there any clear and convincing evidence that he reported any facts he mighthave ascertained through his surveillanceUnder the circumstances,the under-signed finds that the activities of Davis can not properly be charged to the Re-spondent.About midnight on November 17, 1947,Mrs. Edna Martin,an organizer of theUnion, was forcibly taken from the bedroom,which she had rented that day,by a group of masked men and women,bound, and driven out of Tallapoosain an automobile truck.Martin'testified,and the undersigned'finds, that whilebeing bound and being taken from her room, several of her abductors spoke andthat she recognized some of her abductors by their voices.The persons shementioned by name, during her examination,were persons employed by theRespondent in non-supervisory capacities.Those persons were violently opposedto the Union.Their feelings and activities,however, properly can not be charge-able to the Respondent.The proof does not show any connection between theabductors and the Respondent,except through employment as non-supervisoryemployees.Since this being so, the undersigned finds that the Respondent didnot instigate or perpetuate or participate in the kidnapping and therefore is notliable for the actions of the said abductorsClifford Thrower,the proprietor of a cafe, beer, and wine establishment locatedabout 5 or 6 blocks from the plant,testified that during the Union's campaignMartin, some other union officials,and members came to his place of businessand discussed the Union's affairs.He also testified that one day,the date beinguncertain to Thrower,Harvey Nixon, the Respondent'smaster mechanic, ad-mittedly a supervisory employee within the meaning of the Act, and a thencustomer of Thrower, told Thrower that if he would report to him the namesof the employees who visited Thrower's place of business and favorably discussed THE AMERICAN THREAD COMPANY603.the Union,he would pay Thrower forsuchinformation.Thrower also testifiedthat he declined to do as Nixon requested.Nixon denied having the above-related conversation.He testified that duringthe war,cigarettes in Tallapoosa were scarce;that during the period of thecigarette shortage,Thrower was"black-marketing"cigarettes;that he wouldbuy his cigarettes at "black-market"prices from Thrower;and that he has notbeen in Thrower's place of business since late in 1945,when cigarettes becamemore readily obtainable.Thrower did not impress the undersigned as an honstand forthright witness.Nixon did.Under the circumstances,the undersignedcredits Nixon's denials and finds that he did not attempt to bribe Thrower. Theundersigned further findsthat Nixon didnot have the purported conversationwith Thrower and hence did not make the statements attributed to him byThrower.B. Domination of, interference with, and support of Tatco CouncilThe Tatco Council, herein called the Council, was formed in or about February1945.It has no constitution or bylaws.Neither has it any written rules orregulations.Membership therein is automatic and membership does not carrywith it the obligation to pay initiation fees or membership dues.There are nomeetings of the membership..The Council is governed by representatives who are elected annually by thenon-supervisory employees.Each department selects one of its group to be itsrepresentative.In case a representative resigns from the Respondent's employor is discharged, another person is selected.Once a month the representatives meet with management and discuss questionsinvolving the working conditions of the employees, especially with respect tosanitation and safety.Occasionally, a committee on sanitation or a committeeon safety would be appointed. Each of these committees would be composed oftwo members from the Council and two persons representing management. Allcommittee reports are discussed at Council meetings.-The representatives are not only paid by the Respondent for the time spentattending meetings, but also for other time used in connection with the businessof the Council.All meetings and other business of the Council are conductedon the Respondent's premises, with the Respondent's permission.Elections ofrepresentatives are conducted on company time and property with the knowledgeand consent of the Respondent. The Respondent supplies the necessary paperand other equipment necessary for the preparation of ballots and the minutesof meetings.Likewise the Respondent permits the posting of the minutes ofthe various meetings on its bulletin boards.It is evident from the above recital of the credible evidence that the Respondentpermits the Council to hold its meetings in the plant, that representatives andmembers are paid by the Respondent for the time spent by them at the Council'smeetings and while they engaged in other business of the Council ; that thestructure of the Council indicates the Respondent's control through the retentionin itsemploy of representatives ; that the employees are limited in their freechoice of representatives ; that membership confers only the right to vote in anannual election of representatives; direct control over the functioning of theorganization is affected by the Respondent's power to unseat any elected repre-sentative by transferring him to another department or by discharging him; andthat since there is no provision for dues or other form of self-financing, theRespondent is in a position to assure its domination over the Council by subsidiz-ing it. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDbusinessto be transacted on *company time and property and by paying the repre-sentatives and members for the time spent on Council business.Upon the entire record, the undersigned finds that the Council exists andfunctions only through the Respondent's control, participation, financial andother support, and sufferance. The undersigned further finds that the Respondenthas dominated and interfered with, and is dominating and interfering with, theadministration of the Council and has contributed support thereto, and by theseand other acts has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed them in Section 7 of the Act.C. The 1-day lay-off of J. P. AbercrombieAbercrombie was absent from work on the night of November 16, 1947.How-ever, there is no dispute that he had received permission from his supervisorto remain away after Abercrombie had told his supervisor that he was notfeeling well.It is undisputed that the Respondent will not permit an employee to return towork, if the employee has been absent due to illness, unless and until the employeeobtains and furnishes to the Respondent a doctor's certificate attesting thatthe employee is physically able to resume work.When Abercrombie reported for work on November 17, he was informed that hewould be required to obtain a doctor's certificate before being allowed to work.He obtained such a certificate, and when he brought it to the plant the followingnight, November 18, he was permitted to work.Abercrombie first denied that he ever had any knowledge that an employee who,remained away from work due to illness had to obtain and bring to the plant adoctor's certificate attesting to the employee's physical fitness.On laterexamina-tion, he modified this testimony.There were introduced and received in evidencethree doctor's certificates which Abercrombie had brought to the plant after he hadabsenced himself from the plant on previous occasions due to illness.He ad-mitted, moreover, that after he had absenced himself from work for 5 days inSeptember or October 1947, due to illness, he was required to go to the Respond-ent's doctor for a complete physical examination before being permitted to returnto his job.The undersigned finds that the credible evidence, as summarized above, clearlyindicates that Abercrombie's lay-off on November 17, 1947, was not discriminatory,but the Respondent's demand that he obtain and furnish a doctor's certificate ofphysical fitness before being returned to work was in accordance with its pastregular and usual practice.The undersigned is not unmindful that Abercrombie was one of the leaders ofthe Union, that he obtained a large number, of members for it, and was, in fact,one of the Union's guiding spirits.Nonetheless, the undersigned finds, thatAbercrombie's union membership and activities played no part in the Respond-ent's decision to refuse to allow him to return to work on November 17, untilhe. obtained and furnished a doctor's certificate attesting to his physical fitness.Accordingly, the undersigned will recommend that that portion of the complaintalleging that Abercrombie was discriminatorily laid off on November 17, 1947, bedismissed.D. The discharge of J. P. AbercrombieAbercrombie testified that upon reporting for work, on the night of December31, 1947, he had heard from some other employee that Overseer Albert George, theshift foreman of the Spinning Department, a different department than that in, THE AMERICAN THREAD COMPANY605which Abercrombie worked, had made an unfavorable report about him to McGilland that after work had started, he left his machine in the Twisting Departmentand sought out George in the Spinning Department. Regarding what then tran-spired between him and George, Abercrombie testified on cross-examination asfollows :Q (By Mr. Constangy.) What did you say to Mr. George?A. I just asked him why the hell did he go tell Mr. McGill that I was over inthe winding room the night before talking to the winding hands about theUnion, for.-Q.What did he say to you?A. He said he didn't say it.Q. And what did you say to him?A.Well, I says, "Well," I says, "from what I hear, that's a damn lie."Q. Is that all you said to him?A. No.Q.What else did you say to him?A. I said, "I am not bothering you, and I haven't bothered you. and," Isaid, "I want you to leave me alone and let my business alone," and I turnedand walked off. I don't know whether that's the very words, or not.Q Did, you say anything about quitting telling McGill damn lies on you?,A. I think so. I believe I did.Q. You think you did say that?A. I think I did say that.Q. Did you say "damn lie" once of twice?A. I won't be positive. I could have said it twice.Q. Did you say anything to Mr. George about if he didn't quit, you were-going to whip him?A. No, I didn't tell him I was.Q.Was the phrase "whip yourass" used inthat conversation?A. Not that I remember of.Q You didn't say that?A. I don't remember it, if I said it.Regarding his encounter witjb Abercrombie on December 31, George testified on,direct examination by Respondent's counsel as follows:Q. Do you recall the occasion about the first of January of 1948 that he-(Abercrombie) was discharged?A. Yes, sir; I remember the night that he come down-Q. Did you see him that night?A. Yes, sir ; and=Q.Where were you at the time you saw Mr. Abercrombie and-A. I was standing at the end of the spinning frames, about halfway be-tween them and the winders.Q. End of the spinning frames, about halfway between themand the-winders.'A. Somewhere around the winders.Q.What department was Mr. Abercrombie working in at that time?A. Twister.Q.Where did you see him, Mr. George?A.Where did I see him?Q. Yes, sir.A. He come down to my department.853396-50-vol 84-42 606DECISIONS OF- NATIONAL '--LABOR RELATIONS BOARDQ.Had you invited him there?A. No, sir.Q.Had you given him authority to come into your department?A. No, sir.-Q.What happened between you and Mr. Abercrombie on that occasion,please, sir?A.Well, I think he made about the statement that I could makeHecame down there and told me he was tired of me telling damn lies toMr. McGill. I seen he was mad, and--Q.What did you say to him?A. Doubling his fist up, and I said, "J. P., I ;haven't told Mr. McGillanything."-'Q. And then what did he say?A. He said, "You have," and he kept arguing that I had told Mr. McGillsomething.Q.What else did he say? Just use his words.A. He said, "I am getting tired, of you telling lies on me down there. Iam going to whip you."Q.Whip what? Just tell us.A. "Damned ass."Q.What did you do, Mr. George?A. I stood there and tried to convince the man that I had not told Mr.McGill, and it seemed'like he wouldn't take my-evidence, and--Q.What position was his fists in at that time?A. He was squeezing up, his, fists and I, didn't have, anything in mypocket.I just watched his hands, and the winder hands have a stool backthere, and I stepped back two or three steps backward and kept lookingat him.Q.What did he do?A. He kept arguing. He didn't do anything.Q.What was his manner as to whether he was calm or angry?A. He was pretty tore up, or looked to be.Q.What was the tone of his voice?-A. I should say he' was, mad.The undersigned finds that George's version of what took place between himand Abercrombie on the night of December 31, 1947, to be substantially inaccord with the facts.This finding is buttressed by the fact that after hisdischarge by McGill, Abercrombie sought to get George to go outside of theplant in order to engage in further altercation with him.Immediately after the above-described incident, George reported it to McGill.The latter then called Abercrombie into his office and he, in effect, admittedtoMcGill what had happened.He also admitted to McGill that he knew itmission, and go into another department. 'He admitted 'on the witness' 'standthat he knew it was a violation of the rules to use, while at work or' in theplant, disrespectful and abusive language to a supervisor.Under' the circumstances, the undersigned is not persuaded that the credibleevidence preponderates in favor of finding that Abercrombie was dischargedbecause of his union membership and"activities rather than for the reasonsadvanced by the Respondent ; viz, that it discharged Abercrombie for willfullyand knowingly violating the Respondent's rules and for addressing profane, in-decent, and vulgar language to Overseer George.Accordingly, the undersigned THE AMERICAN THREAD COMPANY607will recommend that allegations of the complaint that Abercrombie was dis-charged in violation of Section 8 (a) (3) of the Act be dismissed.E. The 3-day lay-off of Rufus MulkeyMulkey was first employed by the Respondent in January 1944, as a twisterdoffer and he retained that position, except for a period of several months in1945, until his discharge on May 14, 1948.Mulkey worked in the textile industry,mostly as a twister tender, for approximately a quarter of a century.One ofthe principal duties of a twister doffer, or tender, is to watch the job con-tinuously in order to avoid thread breakage, and to be available to make thenecessary repairs in the event of such breakage.Mulkey joined the Union -in October 1947,'and immediately became'very activeon its behalf.He admittedly engaged in union activity during working hoursalthough he knew that the Respondent's rules prohibited such activity.On November 17, while Mulkey was away from his job, admittedly discussingunionismwith "Buck" Barnes, another employee, the following transpired, ac-cording to Mulkey's direct examination :(By Mr. Paschal.) All right.During the time that you were talking toMr. Barnes, did you see Mr. Lee Roy Brooks (Mulkey's second-hand) andMr. MonroeBrooks(Mulkey's overseer) anywhere around?A. Yes, sir.Q.Where were they, sir?A. I didn't see Monroe, now. I saw Lee Roy and anothergentlemanthat worked out,there in the office. I believehis name wasFletcher.Idon't know his duties out there. I just know they stayout in the office.Q.Where were they, Sir?A. They were looking around my sides. Going up and down the alley.Looking at my sides.-TrialExaminerMYERS. Did they tell you to stop talking?The WITNESS. They didn't get to me, then. They were coming towardsme ; what I mean, up one alley and down another. They was getting nearerto me all'the time.Q. (By Mr. Paschal.)Did Mr. Lee Roy Brooks, in your presence, sayanything to Mr. Barnes about talking to you?A. No sir.Q What happened after that?A.Well, Lee Roy told me, he says-he called me away fromMr. Barnesand he said, "Come down here, 'Doe'; I want to show you something," andhe showed me two endsrunning offthe rollers,and Iasked him-he says,"You see that?" and I says, "Yes."I says, "Them ends look like they have been off a pretty good while."One of the rollers was dry.And he went off and came back in a few minutes and he says, "Well; `Doc,'I will have to let you off for three days."Mulkey further testified that after being told to lay off for 3 days in November1947, he went "over to see if the other twister hands had theirends running offthe rollers" ; that he "found ends running off two more sets of twisters" ; thathe called Brooks' attention to that condition and asked him what hewas "goingto do with these fellows about ends running off the rollers" ; and that Brooksreplied they also would be laid off for 3 days.'2The record does not show whether the other two twisters were, in fact,laid off. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDSinceno clear or satisfactory evidence was introduced to establish that Mulkeywas laidoff in violation of the Act, the undersigned finds that by laying offMulkey for 3 days beginning November 17, 1947, the Respondent did not violateSection 8 (a) (3) of the Act as alleged in the complaint. This finding finds sup-port in the admissions of Mulkey that he knew that the Respondent's rule for-bids discussing unions on company time and that he also knew that he had noright to be away from his job. Accordingly, the undersigned will recommendthat the allegations of the complaint with respect to Mulkey's 3-day lay-off bedismissed.G. The discharge of Rufus MulkeyThe Respondent contends that it discharged Mulkey because he habitually,after repeated warnings, violated the Respondent's rules.The credible evidence clearly indicates, and the-undersigned finds, that onmany occasions, after Mulkey was reinstated on or about November 20, 1947,he was reprimanded for soliciting membership for the Union during workinghours ; for being away from his job, without permission ; for disseminatingrumors about pay rates at Respondent's Dalton plant ; and for other breachesof duty and neglect of work.Regarding what took place, regarding his neglect of duty, in December 1947,Mulkey testified on direct examination as follows :Q. (By Mr. Paschal.) Now, did Mr. Monroe Brooks say anything to youabout organizingfor the Union after that, or staying on your job, Mr.Mulkey?A. Yes, he has.Q Will you tell us about that, please, sir?A.Well,,as well as I recollect, it was sometime in early December, 1947.He come-I was working on 6 and 7, the frames that are allotted to meto clean, and I hear a loud noise over there on-somewhere around No. 1twister and I went over there and I saw the tape idler had broken, or slippedoff, and it had knocked off three or four more tapes, or knocked them offthe idler, or broken, one of the two, andI justkicked the idler under thetwister and I went and told Mr. Allen Abercrombie.He was a fixer on myshift.I told him about the broke idlerand he said,"Well,I amp busyright now."He says, "Just leave it stand until I can get to it."And Isaid,"0. K."So I went back over there and went to cleaning on my twisters, and afew minuteslater,I don'tknow,ten or fifteen minuteslater,somethinglike that-it might have been longer than that, I am not positive-I sawMr. McGill and Monroe Brooks over there looking at that twister and soI went over to see what the troublewas-to seewhat they were looking at,rather.I knewwhat the trouble was. Andsomeone hadstarted the twisterup sinceI had left it and the ends had run and lapped around the rollersand it made a little lap around the rollers ; waste, yousee ; soI asked Mon-roe, I said,"Who started up that twister?" and he said he did.So I went back and went to work puttingup ends andhe come up to meand said, "Mulkey, we all know you are busy with organizing."He said,"I want to warn you," he said, "you had better stay on your job and watchout for broken ends."I said,"Monroe, I don't let the organizing interfere with running my jobdown hereat the mill." THE AMERICAN THREAD COMPANY609Moreover, Mulkey admitted, on direct examination, that he was aware of theRespondent's rules against solicitation on company time.He admitted that, inspite of this knowledge, he nevertheless engaged in it, because, as he told Over-seer Brooks on November 6, 1947, when the latter reprimanded him for engagingin such conduct, "I haven't noticed anybody else observing the rules."In fact, on May 14, 1948, the day Mulkey was discharged by Overseer Brooksfor "talking about the Union," he admitted on cross-examination that the fol-lowing ensued :,Q Tell me what those remarks were, Mr. Mulkey.A. I told Mr. Brooks-I thought anyone had a perfect right to work fora Union if they wanted to. That they shouldn't have to sneak around inback alleys to talk about the Union, or work for the Union.Q. Did you tell him you thought you had a perfect right to solicit Unionmembership in the plant on Company time?A. I may have. I probably told him that. I won't deny it, if I said it.Like the case of J. P. Abercrombie, the undersigned is not persuaded that thecredible evidence preponderates in favor of a finding that Mulkey was dischargedrbecause of his union membership and activities rather than for the reasons ad-vanced by the Respondent.Accordingly, the undersigned will recommend thatthe allegations of the complaint alleging that Mulkey was discharged in viola-tion of Section 8 (a) (3) be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring in-connection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as has been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce.and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in-violation of Section 8 (a) (1) and (2) of the Act, the undersigned will recom-mend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent interfered with and dominated the admin-istration of the Council, and contributed financial and other support to it, itwill be recommended that the Respondent withdraw all recognition from saidorganization as representative of its employees for the purpose of dealing withthe Respondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of work, and completely disestablishthe Council as such representative.The scope of the Respondent's illegal conduct discloses a purpose to defeatself-organization, among its employees. It sought to coerce them in the exerciseof the rights guaranteed them in the Act by making statements violative of the_Act and by continuing to support and dominate the administration of the Coun-cil.Such conduct, which is specifically violative of Section 8 (a) (1) and (2) ofthe Act, reflects a determination generally to interfere with, restrain, and coercePits employees in the exercise of the right to self-organization, to form, join, or 610DECISIONSOF NATIONALLABOR RELATIONS BOARDassist labor organizations, to bargain collectively through representatives oftheir own choosing, and.to engage in concerted activities' for the purposes ofcollective bargaining or other mutual aid or protection, and presents a ready andeffectivemeans of destroying self-organization among its employees.Becauseof the Respondent's, unlawful conduct and since there appears to be anyunderlyingattitude of opposition, on the part of the Respondent to the purposes- of theAct to protect the rights of employees generally, the undersigned is convinced thatif the Respondent is not restrained from committing such conduct, the dangerof their commission in the future is to be anticipated from the Respondent's con-duct in the past, and the policies of the Act will be defeated. In order, therefore,tomake effective the interdependent guarantees of Section 7 of the Act,to prevent a recurrent of unfair labor practices, and thereby minimize industrialstrife which burdens and obstructs commerce, and thus effectuate the policies"of the Act,, the undersigned will recommend that the Respondent cease anddesist from in any manner infringing upon the rights guaranteed in Section 7of the Act.-The undersigned finds that the credible evidence is insufficient to warrant theconclusion that J. P. Abercrombie and Rufus Mulkey were laid off and subse-quently were, discharged'-because' of their respective 'membership and activitiesin behalf of the Union and therefore he will recommend that the allegations of thecomplaint with respect thereto be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Textile Workers Union of America, affiliated with the Congress of Industrial'Organizations, and Tatco Council, unaffiliated, are labor organizations, withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin, and is engaging in, unfair labor practices, within the meaning of Section8 (a) (1) of the Act.3.By dominating and interfering with the administration of Tatco Council,and contributing financial" and other support to it, the Respondent has, engagedin, and is engaging in, unfair labor practices, within the meaning of Section8 (a) (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent, by laying off and subsequently discharging J. P. Aber-crombie and Rufus Mulkey, has not discriminated with respect to the hire andtenure of their employmentRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,The American Thread Company, Tallapoosa, Georgia, itsagents, successors, andassigns, shall:1.Cease and desist :(a)Dominating or interfering with the administration of Tatco Council,or with- the -formation 'or, -administraiibn -of ' any labor -organization 'of sits em-ployees, and from contributing financial or other support to Tatco Council ; -THE AMERICAN THREAD COMPANY611(b)Recognizing Tatco Council as the representative of any of its employeesfor the purpose of dealing with the Respondent concerning grievances, labordisputes,wages, rates of pay, hours of employment, or other conditions ofemployment ;(c) In any other manner interfering with, restraining, or coercing its employeesin the ' exercise- o1 the right,, to self-organization,-to form labor organizatiogs, tojoin or assist the Union or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Tatco Council as the repre-sentative of any of its employees for the purpose of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and completely disestablish Tatco Councilas such representatives;(b), Post at its plant in Tallapqosa, Georgia, notice. attached hereto andmarked "Appendix A." Copies of said notice, to be furnished by'- the- RegionalDirector of the Tenth Region, shall, after being duly signed by the Respondent,be posted by it immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or coveredby any other material ;(c)Notify the Regional Director for the Tenth Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe.Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.It is further recommended that.the allegations of the complaint with. respectto the lay-offs of J. P. Abercrombie and Rufus Mulkey and their subsequentrespective discharges be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and six copies of a brief in support thereof;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Immedi-ately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation theand if mimeographed shall be double spaced.Proof of service on the other '612DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties of all papers filed with the Board shall be promptly made as required bySection 203.85.As further provided in said Section 203.46 should any partydesire permission to argue orally before the Board, request therefor must be-made in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48'of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,-and order, and all objections and exceptions thereto shall be deemed waived forall purposes.Dated at Washington, D. C, this 30th day of November 1948.HOWARD MYERS,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH Tatco Council as the representative of any ofour employees for the purpose of-dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other conditionsof employment, and we will not recognize it or any successor thereto forany of the above purposes.WE WILL NOT dominate or interfere with the formation or administrationof any labor organization or contribute financial or other support to it.WE WILL Nor in any manner interfere with, restrain, or coerce our employeesIn the exercise of their right to self-organization, to form labor organizations, tojoin or assist TEXTILE WORKERS UNION OF AMERICA, affiliated with CONGRESS OFINDUSTRIAL ORGANIZATIONS, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutual aidor protection.All our employees are free to become or remain members of thisunion,or any other labor organization.THE AMERICAN THREAD COMPANY,Employer.By -------------------------------------(Representative)(Title)Dated --------------------This notice mustremainposted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.